United States Court of Appeals
    for the Federal Circuit
                 ______________________

                     March 25, 2013

                       ERRATA
                 ______________________

                  Appeal No. 2011-1547

   IN RE JEFFREY HUBBELL, JASON SCHENSE,
        ANDREAS ZISCH, AND HEIKE HALL

                 Decided: March 7, 2013
                  Precedential Opinion
                 ______________________

Please insert the following in the dissenting opinion
footnote at page 4, line 18, after “(4th ed. 1979)”:
      1     The panel majority’s footnote 4 criti-
      cizes this citation to an earlier version of the
      MPEP that defined “inventive entity”; how-
      ever, this has always been the definition of
      “inventive entity,” extensively embodied in
      judicial opinions, e.g., Leviton Mfg. Co., Inc.
      v. Universal Sec. Instruments, Inc., 606 F.3d
      1353, 1358 (Fed. Cir. 2010), and as used in
      the current MPEP §804 (8th ed. 2012). I also
      remark on the panel majority’s ruling that
      “inventive entity” in double patenting law
      depends on the relative contribution of the
      joint inventors. Maj. Op. at 13. That theory
      is devoid of foundation.

Please re-number footnote 1 on page 7, line 28, as footnote
2.